Order entered November 20, 2018




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-18-01172-CV

                               GEORGE A. HEARN, Appellant

                                                V.

                RC CONSTRUCTION SERVICES, INC., ET AL., Appellees

                       On Appeal from the 68th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-17-14080

                                            ORDER
       Before the Court is appellant’s November 15, 2018 unopposed motion for extension of

time to file a brief. The amended docketing statement filed by appellant’s trial counsel, indicated

that the reporter’s record had not been requested. In appellant’s motion, counsel for appellant

states that he has recently been retained and that he requested the reporter’s record as of the date

of filing the motion. Because the reporter’s record has been requested but not filed, we DENY

appellant’s motion as premature. See TEX. R. APP. P. 38.6(a)(2).

       We ORDER Antoinette Reagor, Official Court Reporter for the 68th Judicial District

Court, to file, WITHIN THIRTY DAYS of the date of this order, either the reporter’s record or

written verification that appellant has not paid or made arrangements to pay for the record. We
caution appellant that if the Court receives written verification of no payment, the Court will

order the appeal be submitted without the reporter’s record. See TEX. R. APP. P. 37.3(c).

           We DIRECT the Clerk of this Court to send a copy of this order to Ms. Reagor and all

parties.

                                                     /s/    ADA BROWN
                                                            JUSTICE